UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period :	September 1, 2014 — August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Industrials Fund Annual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Industrial products, services, and equipment industries may be affected by economic trends, commodity prices, technological obsolescence, labor relations, legislation, worldwide competition, and liability for environmental damage. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greeces debt crisis flared, oil prices dropped again, and the Peoples Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnams portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into economic and market conditions, as well as a review of your funds performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Global Industrials Fund Interview with your fund’s portfolio manager How was the environment for investing in industrial stocks during the 12 - month reporting period, and how did the fund perform? The industrials sector struggled during the period as stocks faced headwinds of a fragile world economy. Weaker growth across emerging markets had a negative impact on commodity prices, with many commodities declining in price by nearly 20%. The price of oil continued to fall, declining by about 50% and influencing how the market valued companies in the industrials sector. Downward pressure on projected forward earnings emerged during the period, especially for the 2016 calendar year. In this challenging environment, Putnam Global Industrials Fund delivered a negative return, but outperformed its benchmark, the MSCI World Industrials Index [ND]. Stock selection among large conglomerates and exposure to the defense sector helped the fund’s relative performance. We continued to target yet-to-trough markets within the industrials sector, such as the global defense industry and non-residential construction levered companies in developed economies. Aerospace and defense represented the largest segment of the portfolio and helped relative performance for the period. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Global Industrials Fund 5 Do you expect these challenges to continue for the sector? Where are you finding opportunities for the fiscal year ahead? We believe that many end markets in the sector have peaked or are about to peak, and that valuations for industrial stocks have approached the high end of their historic averages. At the same time, we believe that lower earnings estimates are likely to create valuation headwinds. We believe the sector will continue to underperform the broader market due to its capital investment focus, in aggregate, and weak demand in emerging markets. However, not all industrial end markets are correlated, and we also see many absolute value opportunities in companies that are exposed to other end markets such as defense. In addition, we expect more buying opportunities to emerge in the coming year among more cyclical companies. In terms of earnings growth, we expect to see a notable divergence across the sector. We believe many industrial companies will see a decline in earnings in 2016 and perhaps into 2017. At the same time, we expect robust earnings growth for many other companies in the sector. We have positioned the fund’s portfolio with this performance divergence in mind, and are focusing our stock selection on the characteristics of individual companies rather than macroeconomic conditions. We believe a number of industries in the sector have yet to reach full recovery, including defense and non-residential construction, and we have been focusing heavily on these opportunities. We have also been keeping an eye on aggregate free cash flow generation, which can create significant value in the event of pullbacks, mergers and acquisitions, or stock buybacks. Allocations are shown as a percentage of the fund’s net assets as of 8/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Industrials Fund What trends are having an impact on the defense industry? In our view, global defense spending is inflecting up, and stocks are trading at a high cash yield for an industry approaching a trough. In the United States, while military spending has been curtailed by budget limits set by sequestration, there is still a need to fund many defense programs. To maintain a modern infrastructure for the armed forces, aging equipment must be replaced. Aging tactical platforms and the crucial upgrade of the nuclear triad increase the urgency of funding for the U.S. Department of Defense. We see similar trends in Europe, and defense spending is also expected to increase in China and Japan over the next decade. We believe that the market has confused the cyclical decline in defense stocks as a long-term trend. Higher capital and technology requirements should continue to favor global defense platform companies and electronics suppliers for years to come, in our view. Even with declines in certain revenues, many defense companies have been able to maintain earnings levels by investing in new business lines and focusing on efficiency. We believe that the revenues of such companies will turn into a tailwind. In this context, we seek companies with management teams that are focused on shrewd capital allocation and execution to fully capitalize on this upside. With growth potentially on the horizon, many of these companies are still trading with generally high levels of free cash This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Industrials Fund 7 flow yields, which we believe gives them attractive investment potential. Where did you find opportunities in the aerospace industry during the reporting period? In general, airlines benefited from the drop in oil prices, and many U.S. carriers reported record profits during the period. Demand for replacement equipment and parts continued to be positive, and global airline passenger traffic is expected to grow steadily over the next 20 years. Global air traffic growth remained robust at mid-single-digit rates. In China, air traffic growth was one of the few bright spots. In this environment, we continued to find opportunities in equipment replacement demand. We believe replacement manufacturing for aircraft should boost profitability across the entire supply chain. We also have seen new software and connectivity options enabling new business models, and we expect aerospace suppliers will be ahead of the curve in implementing the industrial “Internet of Things.” What role did derivatives play in the portfolio during the reporting period? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, forward currency contracts were used to hedge foreign exchange risk. Can you provide some examples of holdings that helped fund performance during the reporting period? Holdings in some of the largest defense conglomerates were among the portfolio highlights for the period. Northrop Grumman, for example, was the top contributor. The company, which specializes in unmanned aerial vehicle manufacturing and defense systems, continued to win franchise programs This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Industrials Fund and saw higher-than-expected earnings. The fund’s investment in General Dynamics was another top contributor. The company introduced new products in the jet operations segment of its business and continued to win large defense contracts. In our view, the company remains positioned to benefit from markets that have not yet recovered. Also worth noting is the stock of Airbus, a leading aircraft manufacturer based in France. Airbus saw a surge in sales of passenger aircraft in 2015 after solidifying several commercial contracts, including one of its largest orders of 250 aircraft from India’s IndiGo Airline. Airbus also expanded its manufacturing operations, which included the opening of its first U.S.-based production facility in Mobile, Alabama. What are some holdings that detracted from fund performance? The top detractor from fund performance was an overweight position in Bombardier, a leading manufacturer of aircraft and trains. In early 2015, Bombardier announced the need to raise $2 billion to cover the cost of a new fuel-efficient passenger jet airliner, the CSeries, which had been delayed for two years and was over budget. The company also announced the replacement of its chief executive officer and suspended its dividend. We sensed positive change following these financing and leadership announcements, but we may have been too early. Fund performance was also dampened by an overweight position in Tyco International, a global provider of fire protection and security systems. The company’s international revenues suffered from currency headwinds as the U.S. dollar appreciated. This was not a surprise to us, and our view of the company has not changed. We believe Tyco has a great recurring revenue stream, solid management, and tremendous exposure to the commercial construction recovery in the United States. The stock remained in the portfolio at the close of the period. Thank you, Ferat, for giving us an update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Ferat Ongoren has an M.B.A. from the Stern School of Business at New York University and a B.A. from Bosphorus University in Istanbul, Turkey. He joined Putnam in 2009 and has been in the investment industry since 1997. Global Industrials Fund 9 IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 Global Industrials Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 150.11% 135.73% 138.21% 138.21% 138.10% 138.10% 142.35% 133.86% 146.53% 154.44% Annual average 14.66 13.65 13.83 13.83 13.82 13.82 14.12 13.52 14.41 14.95 5 years 91.69 80.67 84.78 82.78 84.76 84.76 87.22 80.67 89.69 94.19 Annual average 13.90 12.56 13.07 12.82 13.06 13.06 13.36 12.56 13.66 14.19 3 years 52.52 43.75 49.13 46.13 49.16 49.16 50.29 45.03 51.43 53.65 Annual average 15.11 12.86 14.25 13.48 14.26 14.26 14.54 13.19 14.83 15.39 1 year –5.02 –10.48 –5.72 –9.70 –5.71 –6.51 –5.51 –8.81 –5.23 –4.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 8/31/15 MSCI World Industrials Index (ND) Life of fund 113.00% Annual average 11.94 5 years 68.04 Annual average 10.94 3 years 37.19 Annual average 11.11 1 year –5.58 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Global Industrials Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $23,821 and $23,810, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $23,386. A $10,000 investment in the fund’s class R and Y shares would have been valued at $24,653 and $25,444, respectively. Fund price and distribution information For the 12-month period ended 8/31/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.109 $0.011 — — $0.082 $0.176 Capital gains Long-term gains 0.932 0.932 $0.932 $0.932 0.932 0.932 Short-term gains 2.100 2.100 2.100 2.100 2.100 2.100 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/14 $20.00 $21.22 $19.42 $19.44 $19.74 $20.46 $19.94 $20.12 8/31/15 16.04 17.02 15.46 15.49 15.81 16.38 15.97 16.13 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Global Industrials Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 147.77% 133.52% 135.75% 135.75% 135.79% 135.79% 140.05% 131.65% 144.22% 152.24% Annual average 14.31 13.32 13.48 13.48 13.48 13.48 13.78 13.19 14.07 14.62 5 years 66.83 57.24 60.79 58.79 60.88 60.88 63.03 57.33 65.05 69.16 Annual average 10.78 9.47 9.96 9.69 9.98 9.98 10.27 9.49 10.54 11.09 3 years 48.03 39.52 44.64 41.64 44.78 44.78 45.82 40.71 46.96 49.12 Annual average 13.97 11.74 13.09 12.30 13.13 13.13 13.40 12.06 13.69 14.25 1 year –4.18 –9.69 –4.88 –8.90 –4.81 –5.62 –4.61 –7.95 –4.35 –3.91 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/14* 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Total annual operating expenses for the fiscal year ended 8/31/14 1.78% 2.53% 2.53% 2.28% 2.03% 1.53% Annualized expense ratio for the six-month period ended 8/31/15† 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/15. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Global Industrials Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2015, to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.05 $9.64 $9.64 $8.45 $7.25 $4.86 Ending value (after expenses) $906.20 $903.00 $903.20 $903.90 $905.30 $907.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2015, use the following calculation method. To find the value of your investment on March 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.41 $10.21 $10.21 $8.94 $7.68 $5.14 Ending value (after expenses) $1,018.85 $1,015.07 $1,015.07 $1,016.33 $1,017.59 $1,020.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Industrials Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Industrials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the industrials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Industrials Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Industrials Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Industrials Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the 18 Global Industrials Fund fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain Global Industrials Fund 19 competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in 20Global Industrials Fund concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2014. Your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark over the one-year, three-year and five-year periods. The Trustees noted that your fund significantly outperformed its benchmark over the three-year and five-year periods and that Putnam Management considered the fund’s investment results over these periods to have been exemplary. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management Global Industrials Fund 21 process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Industrials Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Industrials Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Industrials Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Industrials Fund as of August 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 15, 2015 24Global Industrials Fund The fund’s portfolio 8/31/15 COMMON STOCKS (90.2%)* Shares Value Aerospace and defense (61.5%) Airbus Group SE (France) 5,683 $367,768 BAE Systems PLC (United Kingdom) 98,005 674,459 Bombardier, Inc. Class B (Canada) 267,821 262,610 Embraer SA ADR (Brazil) 917 23,182 General Dynamics Corp. 4,239 602,065 Honeywell International, Inc. 8,768 870,399 L-3 Communications Holdings, Inc. 15,174 1,600,402 Meggitt PLC (United Kingdom) 3,553 25,819 Northrop Grumman Corp. 12,821 2,099,311 Raytheon Co. 11,200 1,148,672 Thales SA (France) 10,141 697,596 United Technologies Corp. 5,984 548,194 Airlines (0.2%) American Airlines Group, Inc. 701 27,325 Auto components (4.7%) Johnson Controls, Inc. 8,807 362,320 Toyota Industries Corp. (Japan) 6,500 323,298 Building products (3.4%) Allegion PLC (Ireland) 8,407 501,141 Commercial services and supplies (6.6%) Tyco International PLC 26,227 951,778 Electronic equipment, instruments, and components (0.2%) Hollysys Automation Technologies, Ltd. (China) 1,300 22,815 Energy equipment and services (0.1%) Ezion Holdings, Ltd. (Singapore) 27,480 14,022 Industrial conglomerates (2.8%) General Electric Co. 3,235 80,293 Siemens AG (Germany) 3,230 320,631 IT Services (1.3%) CACI International, Inc. Class A † 2,459 192,835 Machinery (0.9%) IHI Corp. (Japan) 6,000 18,608 Manitowoc Co., Inc. (The) S 6,464 110,405 Metals and mining (—%) Sundance Resources, Ltd. (Australia) † 415,842 5,031 Trading companies and distributors (5.5%) HD Supply Holdings, Inc. † 14,790 488,070 Wolseley PLC (United Kingdom) 4,883 312,419 Global Industrials Fund 25 COMMON STOCKS (90.2%)* cont. Shares Value Transportation infrastructure (3.0%) Fraport AG Frankfurt Airport Services Worldwide (Germany) 7,198 $435,168 Total common stocks (cost $11,646,179) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Bombardier, Inc. (Call) Oct-15/$2.00 $267,959 $1,160 Total purchased options outstanding (cost $14,327) SHORT-TERM INVESTMENTS (10.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.26% d 101,500 $101,500 Putnam Short Term Investment Fund 0.13% L 1,384,776 1,384,776 Total short-term investments (cost $1,486,276) TOTAL INVESTMENTS Total investments (cost $13,146,782) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $14,506,269. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $92,532 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 72.3% Japan 2.4% France 7.4 Canada 1.8 United Kingdom 7.0 Other 0.4 Germany 5.2 Total 100.0% Ireland 3.5 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. 26 Global Industrials Fund FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $12,484,295) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 10/21/15 $470,524 $492,545 $(22,021) Euro Buy 9/16/15 798,570 781,940 16,630 Japanese Yen Buy 11/18/15 531,187 518,917 12,270 Barclays Bank PLC Australian Dollar Sell 10/21/15 5,324 5,715 391 Canadian Dollar Sell 10/21/15 367,238 376,609 9,371 Euro Sell 9/16/15 45,456 44,445 (1,011) Hong Kong Dollar Buy 11/18/15 208,114 208,062 52 Japanese Yen Buy 11/18/15 756,591 739,161 17,430 Singapore Dollar Buy 11/18/15 29,031 29,754 (723) Swiss Franc Buy 9/16/15 79,899 81,978 (2,079) Citibank, N.A. Canadian Dollar Buy 10/21/15 38,457 40,264 (1,807) Danish Krone Buy 9/16/15 184,652 184,296 356 Euro Buy 9/16/15 80,699 78,878 1,821 Japanese Yen Sell 11/18/15 148,158 144,811 (3,347) Credit Suisse International British Pound Buy 9/16/15 5,370 5,335 35 Canadian Dollar Buy 10/21/15 151,547 158,664 (7,117) Euro Sell 9/16/15 607,542 591,224 (16,318) Japanese Yen Buy 11/18/15 108,665 103,391 5,274 Swedish Krona Buy 9/16/15 49,294 49,635 (341) Swiss Franc Sell 9/16/15 12,730 13,060 330 Deutsche Bank AG Australian Dollar Buy 10/21/15 93,134 99,909 (6,775) British Pound Sell 9/16/15 665,611 662,945 (2,666) Euro Sell 9/16/15 328,295 321,127 (7,168) Goldman Sachs International Canadian Dollar Sell 10/21/15 702,176 734,975 32,799 Euro Buy 9/16/15 638,071 619,020 19,051 Japanese Yen Buy 11/18/15 349,197 341,141 8,056 HSBC Bank USA, National Association British Pound Buy 9/16/15 383,133 380,565 2,568 Canadian Dollar Sell 10/21/15 125,098 130,971 5,873 Euro Buy 9/16/15 298,889 292,230 6,659 Japanese Yen Buy 11/18/15 40,244 39,322 922 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 18,811 20,193 (1,382) British Pound Buy 9/16/15 61,528 61,155 373 Canadian Dollar Buy 10/21/15 726,345 743,581 (17,236) Euro Sell 9/16/15 731,677 716,126 (15,551) Japanese Yen Buy 11/18/15 291,370 284,637 6,733 Global Industrials Fund 27 FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $12,484,295) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Singapore Dollar Buy 11/18/15 $44,076 $45,171 $(1,095) Swedish Krona Buy 9/16/15 149,017 148,555 462 Swiss Franc Buy 9/16/15 177,186 181,770 (4,584) Royal Bank of Scotland PLC (The) Euro Buy 9/16/15 333,009 331,426 1,583 State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 16,114 17,298 (1,184) Canadian Dollar Buy 10/21/15 49,477 51,792 (2,315) Euro Sell 9/16/15 263,198 253,741 (9,457) Japanese Yen Sell 11/18/15 10,098 9,866 (232) Singapore Dollar Buy 11/18/15 33,340 34,172 (832) Swedish Krona Buy 9/16/15 192,238 193,598 (1,360) Swiss Franc Buy 9/16/15 92,526 94,931 (2,405) UBS AG Australian Dollar Buy 10/21/15 76,807 82,402 (5,595) British Pound Sell 9/16/15 19,793 29,428 9,635 Canadian Dollar Buy 10/21/15 125,782 131,649 (5,867) Euro Sell 9/16/15 55,333 54,920 (413) Swedish Krona Buy 9/16/15 25,167 24,468 699 Swiss Franc Buy 9/16/15 78,451 80,004 (1,553) WestPac Banking Corp. Canadian Dollar Sell 10/21/15 282,117 301,326 19,209 Euro Sell 9/16/15 328,298 321,197 (7,101) Total 28Global Industrials Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $685,618 $— $— Energy 14,022 — — Industrials 9,332,455 2,833,860 — Information technology 215,650 — — Materials 5,031 — — Total common stocks — Purchased options outstanding — 1,160 — Short-term investments 1,384,776 101,500 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $29,047 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Global Industrials Fund 29 Statement of assets and liabilities 8/31/15 ASSETS Investment in securities, at value, including $99,064 of securities on loan (Note 1): Unaffiliated issuers (identified cost $11,660,506) $13,087,796 Affiliated issuers (identified cost $1,486,276) (Notes 1 and 5) 1,486,276 Cash 8,892 Foreign currency (cost $8) (Note 1) 8 Dividends, interest and other receivables 35,927 Receivable for shares of the fund sold 21,794 Receivable from Manager (Note 2) 20,269 Unrealized appreciation on forward currency contracts (Note 1) 178,582 Prepaid assets 17,310 Total assets LIABILITIES Payable for shares of the fund repurchased 23,094 Payable for custodian fees (Note 2) 4,527 Payable for investor servicing fees (Note 2) 3,815 Payable for Trustee compensation and expenses (Note 2) 2,456 Payable for administrative services (Note 2) 61 Payable for distribution fees (Note 2) 6,019 Payable for auditing and tax fees 46,426 Unrealized depreciation on forward currency contracts (Note 1) 149,535 Collateral on securities loaned, at value (Note 1) 101,500 Other accrued expenses 13,152 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $12,952,480 Accumulated net investment loss (Note 1) (31,288) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 129,470 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,455,607 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30Global Industrials Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($8,932,428 divided by 556,931 shares) $16.04 Offering price per class A share (100/94.25 of $16.04)* $17.02 Net asset value and offering price per class B share ($1,082,699 divided by 70,052 shares)** $15.46 Net asset value and offering price per class C share ($983,973 divided by 63,533 shares)** $15.49 Net asset value and redemption price per class M share ($63,013 divided by 3,985 shares) $15.81 Offering price per class M share (100/96.50 of $15.81)* $16.38 Net asset value, offering price and redemption price per class R share ($62,384 divided by 3,908 shares)† $15.97 Net asset value, offering price and redemption price per class Y share ($3,381,772 divided by 209,642 shares) $16.13 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Global Industrials Fund 31 Statement of operations Year ended 8/31/15 INVESTMENT INCOME Dividends (net of foreign tax of $7,423) $270,395 Interest (including interest income of $988 from investments in affiliated issuers) (Note 5) 1,063 Securities lending (Note 1) 366 Total investment income EXPENSES Compensation of Manager (Note 2) 109,131 Investor servicing fees (Note 2) 34,616 Custodian fees (Note 2) 13,590 Trustee compensation and expenses (Note 2) 706 Distribution fees (Note 2) 49,390 Administrative services (Note 2) 442 Reports to shareholders 18,205 Auditing and tax fees 48,010 Blue sky expense 74,007 Other 5,022 Fees waived and reimbursed by Manager (Note 2) (124,349) Total expenses Expense reduction (Note 2) (5,050) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 773,994 Net realized loss on foreign currency transactions (Note 1) (434,819) Net realized loss on written options (Notes 1 and 3) (60,567) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 71,389 Net unrealized depreciation of investments during the year (1,337,593) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32Global Industrials Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/15 Year ended 8/31/14 Operations: Net investment income $48,104 $129,960 Net realized gain on investments and foreign currency transactions 278,608 2,991,518 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (1,266,204) 1,106,008 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (60,919) — Class B (640) — Class C — — Class M — — Class R (582) — Class Y (42,976) — Net realized short-term gain on investments Class A (1,167,593) (961,039) Class B (122,165) (33,326) Class C (104,921) (45,071) Class M (6,923) (4,471) Class R (14,908) (4,435) Class Y (512,781) (157,232) From net realized long-term gain on investments Class A (518,188) (487,025) Class B (54,218) (16,888) Class C (46,565) (22,840) Class M (3,072) (2,265) Class R (6,617) (2,248) Class Y (227,577) (79,680) Increase (decrease) from capital share transactions (Note 4) (3,434,409) 1,208,311 Total increase (decrease) in net assets NET ASSETS Beginning of year 21,770,815 18,151,538 End of year (including accumulated net investment loss of $31,288 and undistributed net investment income of $137,189, respectively) The accompanying notes are an integral part of these financial statements. Global Industrials Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A August 31, 2015 .05 (.87) (.11) (3.03) — 1.27 .29 179 August 31, 2014 .10 3.74 — (1.56) — 1.32 .48 227 August 31, 2013 .13 4.14 (.07) — — f 1.35 .82 238 August 31, 2012 .11 .93 (.31) (.45) — f 1.41 .84 153 August 31, 2011 .10 1.99 g (.29) (1.08) .01 1.40 .65 122 Class B August 31, 2015 (.07) (.85) (.01) (3.03) — 2.02 (.43) 179 August 31, 2014 (.05) 3.67 — (1.56) — 2.07 (.26) 227 August 31, 2013 .02 4.05 — f 2.10 .10 238 August 31, 2012 .01 .93 (.26) (.45) — f 2.16 .04 153 August 31, 2011 (.02) 1.99 g (.22) (1.08) .01 2.15 (.11) 122 Class C August 31, 2015 (.07) (.85) — (3.03) — 2.02 (.43) 179 August 31, 2014 (.04) 3.66 — (1.56) — 2.07 (.23) 227 August 31, 2013 .01 4.07 — f 2.10 .08 238 August 31, 2012 .01 .92 (.22) (.45) — f 2.16 .10 153 August 31, 2011 (.02) 1.99 g (.24) (1.08) .01 2.15 (.10) 122 Class M August 31, 2015 (.04) (.86) — (3.03) — 1.77 (.21) 179 August 31, 2014 — f 3.72 — (1.56) — 1.82 .02 227 August 31, 2013 .05 4.11 — f 64 1.85 .34 238 August 31, 2012 .04 .93 (.26) (.45) — f 49 1.91 .31 153 August 31, 2011 .02 2.01 g (.24) (1.08) .01 82 1.90 .12 122 Class R August 31, 2015 .01 (.87) (.08) (3.03) — 1.52 .05 179 August 31, 2014 .06 3.73 — (1.56) — 1.57 .29 227 August 31, 2013 .05 4.18 (.04) — — f 72 1.60 .30 238 August 31, 2012 .08 .93 (.28) (.45) — f 16 1.66 .61 153 August 31, 2011 .05 2.02 g (.25) (1.08) .01 15 1.65 .30 122 Class Y August 31, 2015 .10 (.88) (.18) (3.03) — 1.02 .56 179 August 31, 2014 .22 e 3.69 — (1.56) — 1.07 1.08 e 227 August 31, 2013 .17 4.15 (.11) — — f 1.10 1.04 238 August 31, 2012 .14 .93 (.36) (.45) — f 1.16 1.11 153 August 31, 2011 .13 2.01 g (.31) (1.08) .01 1.15 .86 122 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Global Industrials Fund Global Industrials Fund 35 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class, reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2015 0.70% August 31, 2014 0.46 August 31, 2013 0.50 August 31, 2012 0.72 August 31, 2011 0.48 e The net investment income and per share amount shown for the period ending August 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of subscriptions into and/or redemptions out of the class. f Amount represents less than $0.01 per share. g The amount of net realized and unrealized gain shown for a share outstanding for the period ending August 31, 2011, does not correspond with the aggregate net loss on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the portfolio. The accompanying notes are an integral part of these financial statements. 36 Global Industrials Fund Notes to financial statements 8/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2014 through August 31, 2015. Putnam Global Industrials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates in the industrial products, services or equipment industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies involved in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Global Industrials Fund 37 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized 38 Global Industrials Fund between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Global Industrials Fund 39 At the close of the reporting period, the fund had a net liability position of $90,882 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $101,500 and the value of securities loaned amounted to $99,064. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015 the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% Prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on passive foreign investment companies and from net operating loss. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital 40 Global Industrials Fund loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $111,464 to decrease accumulated net investment income and $111,464 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,642,616 Unrealized depreciation (590,650) Net unrealized appreciation 1,051,966 Undistributed long-term gain 401,646 Undistributed short-term gain 103,150 Cost for federal income tax purposes $13,522,106 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $124,349 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the Global Industrials Fund 41 average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $21,113 ClassR 261 ClassB 2,204 ClassY 8,938 ClassC 1,959 Total ClassM 141 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $38 under the expense offset arrangements and by $5,012 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $10, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $26,909 ClassM 538 ClassB 11,277 ClassR 660 ClassC 10,006 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $6,860 and $14 from the sale of classA and classM shares, respectively, and received $125 and $10 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. 42 Global Industrials Fund Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $29,153,852 $34,746,143 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 39,716 13,901 Options exercised — — Options expired — — Options closed (39,716) (13,901) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/15 Year ended 8/31/14 ClassA Shares Amount Shares Amount Shares sold 231,980 $4,165,942 438,691 $8,779,336 Shares issued in connection with reinvestment of distributions 85,912 1,463,937 55,441 1,073,901 317,892 5,629,879 494,132 9,853,237 Shares repurchased (477,949) (8,634,702) (615,399) (12,174,461) Net decrease Year ended 8/31/15 Year ended 8/31/14 ClassB Shares Amount Shares Amount Shares sold 12,210 $212,369 39,572 $771,179 Shares issued in connection with reinvestment of distributions 10,572 174,544 2,588 48,919 22,782 386,913 42,160 820,098 Shares repurchased (12,505) (218,423) (12,572) (241,852) Net increase Global Industrials Fund 43 Year ended 8/31/15 Year ended 8/31/14 ClassC Shares Amount Shares Amount Shares sold 23,601 $398,312 22,514 $439,902 Shares issued in connection with reinvestment of distributions 9,093 150,395 3,555 67,257 32,694 548,707 26,069 507,159 Shares repurchased (27,394) (478,853) (8,594) (164,944) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassM Shares Amount Shares Amount Shares sold 969 $16,776 1,907 $37,247 Shares issued in connection with reinvestment of distributions 593 9,995 351 6,736 1,562 26,771 2,258 43,983 Shares repurchased (3,009) (54,942) (468) (9,278) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassR Shares Amount Shares Amount Shares sold 2,134 $37,092 4,002 $79,676 Shares issued in connection with reinvestment of distributions 800 13,589 346 6,683 2,934 50,681 4,348 86,359 Shares repurchased (7,338) (127,425) (95) (1,933) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassY Shares Amount Shares Amount Shares sold 107,983 $1,975,833 435,270 $8,525,071 Shares issued in connection with reinvestment of distributions 45,764 783,014 12,173 236,756 153,747 2,758,847 447,443 8,761,827 Shares repurchased (185,803) (3,321,862) (314,539) (6,271,884) Net increase (decrease) At the close of the reporting period, the Putnam Global Sector Fund owned 5.5% of the outstanding shares of the fund. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Fair value ClassR 1,544 39.5% $24,658 44 Global Industrials Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $2,041,115 $19,950,280 $20,606,619 $988 $1,384,776 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the industrials sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $62,000 Written equity option contracts (contract amount) (Note 3) $—* Forward currency contracts (contract amount) $17,900,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $178,582 Payables $149,535 Equity contracts Investments 1,160 — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(430,514) $(430,514) Equity contracts (3,714) — $(3,714) Total Global Industrials Fund 45 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $71,591 $71,591 Equity contracts (13,167) — $(13,167) Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $28,900 $27,244 $2,177 $5,639 $— $59,906 $16,022 $7,568 $1,583 $— $10,334 $19,209 $178,582 Purchased options** # — 1,160 — 1,160 Total Assets $— $— Liabilities: Forward currency contracts # 22,021 3,813 5,154 23,776 16,609 — — 39,848 — 17,785 13,428 7,101 149,535 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— $— $— Net amount $6,879 $23,431 $(2,977) $(18,137) $(16,609) $61,066 $16,022 $(32,280) $1,583 $(17,785) $(3,094) $12,108 **
